Citation Nr: 0814456	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-23 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia that, in pertinent part, denied service 
connection for a low back disorder. 

In February 2007, remanded the issue of service connection 
for a low back disorder to the RO to afford due process and 
for other development.  Following completion of the Board's 
requested actions, the RO continued the denial of the 
veteran's claim (as reflected in a December 2007 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The claims file does not include medical evidence of a 
nexus between a low back disorder and the veteran's military 
service or a service connected disability.  


CONCLUSION OF LAW

A low back disorder is not related to service or a service 
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in September 2004 and March 2007.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

It should be noted at the onset, that the veteran is service-
connected for hammertoe deformity with hallux valgus of both 
the right and left foot, each foot rated 10 percent 
disabling.  

Service treatment records reflect that in April 1981, the 
veteran was seen for lower back muscle spasms, assessed as 
muscular pain.  In April 1982, he was seen for lower back 
strain secondary to knee disorder, prescribed medication and 
whirlpool baths.  The next day he indicated that the problem 
was improving with therapy.  In June 1982, he was assessed 
with mild lumbosacral strain.  In October 1982, he slipped 
striking his back on the floor, causing a contusion.  Neither 
his February 1984 separation physical examination report nor 
his February 1984 Report of Medical History noted complaints 
or findings relating to the back.  

VA medical examination dated in July 1984 made no mention of 
the back.  VA outpatient treatment records indicate that the 
veteran was seen in May 1987 after he experienced sharp back 
pain while working.  Mild back sprain was diagnosed.   
VA medical examinations dated in August 1988 and October 1990 
made no mention of the back.  

Medical records from the Center for Family Health, dated in 
August 1990, noted complaints of low back pain radiating down 
the legs.  The veteran gave a history of back pain of two-
year's duration.  The assessment was low back pain.

In April 1994, he was seen in a VA Medical Center emergency 
room complaining of back pain.  He gave a history of a back 
injury in 1985-1986, but no recent injury.  The assessment 
was musculoskeletal pain.  During a February 1997 VA medical 
examination, the veteran complained of back pain.  Following 
a physical examination, the diagnosis was lower back muscular 
pain.  February 1997 X-ray studies of the lumbosacral spine 
revealed no localized disc space narrowing, nor were there 
any changes of the facet joints.  However, the inferior 
aspect of the spinous process of L5 was absent, possibly 
secondary to a developmental abnormality or a pathologic 
lesion.  Further studies were suggested.  

Following a VA medical examination in May 2002, the physician 
diagnosed, in pertinent part, severe degenerative changes in 
the lumbar spine with marked limitation of motion, consistent 
with severe lumbar myelostenosis.   

Following a VA examination conducted in March 2004, the 
physician concluded, after a review of the medical record as 
well as a physical examination that the back disorder is not 
attributable to the veteran's service connected feet.  

Pursuant to the Board's February 2007 Remand, the veteran was 
afforded a VA orthopedic examination in September 2007.  
Moderate L5-S1 lumbar degenerative disc disease was 
appreciated via X-ray study.  The clinical impression was 
lumbar degenerative disc disease with mild left lower 
extremity S-1 radiculopathy and moderate mechanical low back 
pain.  The examiner additionally commented that the current 
lumbar disorder was intervertebral disc disease most likely 
caused by or a result of the normal aging process and less 
likely caused by or a result of the soft tissue injury in 
service.  The examiner was Board Certified in Orthopedics.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and degenerative arthritis, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  In a claim for service 
connection, the ultimate credibility or weight to be accorded 
evidence must be determined as a question of fact.  The Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).    

The veteran has made two assertions: he avers that his low 
back disorder either began in service; or, his back disorder 
is related to his service connected feet.  However, the March 
2004 VA examiner refuted such an association, noting, after a 
review of the record and examination of the veteran that the 
back disorder was not attributable to the service connected 
disorder of the feet.  Moreover, although the veteran was 
treated in service for what was most recently characterized 
as soft tissue back injury, the September 2007 VA examination 
attributes the veteran's back disorder to the normal aging 
process and also contradicts any association between the 
incidents in service and his current back disorder.  

It should also be noted that although the veteran was seen on 
several occasions after service for low back complaints, none 
of the examiners related the low back disorder to either the 
veteran's service connected disorder of the feet or to events 
of active service.  

The opinions offered in the March 2004 and September 2007 VA 
examinations weigh heavily against the claim.  The only 
evidence supporting the association between the claimed 
disorder and military service is essentially the veteran's 
assertions.  The Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Under the circumstances, the 
preponderance of the evidence is against any association 
between the claimed disorders and service connected foot 
disorders.  

There is no competent medical evidence that directly 
attributes the appellant's claimed disabilities to military 
service.  Thus, the Board concludes that service connection 
for the claimed disorders is not warranted on either a direct 
and secondary basis.   

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


